Title: Enclosure: List of Seeds, January 1790
From: Morris, Gouverneur
To: Washington, George



[January 1790]

Etat Des Graines des pais meridionaux De france
Murier Blanc pour Les Elever de vers a Soye—white mulberry (for breeding Silk worms[)]
Lentisque—Mastic-Tree.
Therebinthe—Turpentine-Tree
paliure—a species of the bramble or thorn.
arbousier—the arbute or strawberry-Tree.
micocoulier—an african tree, being a kind of lotos.
mirthe—myrtle common
Laurier frane. noble laurel.

Erable de montpelier—The maple of montpellier
genet Epineux[.] way thorn or furze.
arbre de Ste Lucie. Tree of St Lucia, a species of Plum.
fustet—a species of olive.
fraxinelle—frapinelle—garden ginger
clematite—a species of cotton—tree or shrub.
Cypres piramidal—pyramidal Cypress.
pin Cultivé—cultivated pine.
